 

Exhibit 10.2
 
        
SUPERIOR INDUSTRIES INTERNATIONAL, INC.
 
CEO ANNUAL INCENTIVE PERFORMANCE PLAN
 
 
 
ARTICLE 1.
 
PURPOSE AND DURATION
 
Section 1.1. Purpose. The purpose of the Superior Industries International, Inc.
CEO Annual Incentive Performance Plan is to motivate the Chief Executive Officer
(“CEO”) to achieve performance objectives of the Company measured on an annual
basis, which is intended to result in increased value to the shareholders of the
Company.
Section 1.2. Duration. Conditioned upon shareholder approval at the 2010 annual
meeting, the Plan is effective December 27, 2010. The Plan will remain in effect
through the date of the 2016 annual meeting of the Company's shareholders,
unless terminated earlier pursuant to Article 10.
 
ARTICLE 2.
 
DEFINITIONS AND CONSTRUCTION
 
Section 2.1. Definitions. Wherever used in the Plan, the following terms shall
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:
(a) “Administrator” means the Committee.
(b) “Affiliate” has the meaning ascribed to such term in Rule 12b-2 promulgated
under the Exchange Act, or any successor rule or regulation thereto.
(c) “Annual Performance Award” means an opportunity granted to the Participant
to receive a payment of cash based in whole or part on the extent to which one
or more Performance Goals for one or more Performance Measures are achieved for
the Performance Period, subject to the conditions described in the Plan and that
the Administrator otherwise imposes.
(d) “Base Salary” of the Participant means the annual rate of base pay in effect
for the Participant during the Performance Period (or such other period as the
Administrator may specify by action taken at the time of grant of an Annual
Performance Award) and after any changes to the annual rate of base pay as a
result of the annual performance appraisal process. In the event that the annual
rate of base pay has changed during the Performance Period and after the annual
performance appraisal process, then Base Salary will be calculated by weighting
the different annual rates of base pay by the number of days such rates were in
effect. For purposes of this calculation, the pre-change annual rate of base pay
is treated as in effect from the beginning of the Performance Period to the date
of change.
(e) “Board” means the Board of Directors of the Company.
(f) “Beneficiary” means the person or persons entitled to receive any amounts
due to the Participant in the event of the Participant's death as provided in
Article 7.
(g) “Cause” means: (1) if the Participant is subject to an employment agreement
that contains a definition of “cause”, such definition, or (2) otherwise, any of
the following as determined by the Administrator: (A) violation of the
provisions of any employment agreement, non-competition agreement,
confidentiality agreement, or similar agreement with the Company or an
Affiliate, or the Company's or an Affiliate's code of ethics, as then in effect,
(B) conduct rising to the level of gross negligence or willful misconduct in the
course of employment with the Company or an Affiliate, (C) violation of any
federal, state or local law in connection with the Participant's employment, or
(D) breach of any fiduciary duty to the Company or an Affiliate.
(h) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a particular provision of the Code shall be deemed to include the regulations
thereunder and any successor provision or regulation thereto.
(i) “Company” means Superior Industries International, Inc., a California
corporation, and any successor thereto as provided in Article 13.
(j) “Committee” means the Compensation and Benefits Committee of the Board,
which shall consist of not less than three (3) members of the Board each of whom
is a “non-employee director” as defined in Securities and Exchange Commission
Rule 16b-3(b)(3), or as such term may be defined in any successor regulation
under Section 16 of the Securities Exchange Act of 1934, as amended. In
addition, each member of the Committee shall be an outside director within the
meaning of Code Section 162(m).
(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended. Any
reference to a particular provision

 

--------------------------------------------------------------------------------

 

of the Exchange Act shall be deemed to include the regulations thereunder and
any successor provision or regulation thereto.
(l) “Excluded Items” means any gains or losses from the sale of assets outside
the ordinary course of business, any gains or losses from discontinued
operations, any extraordinary gains or losses, the effects of accounting
changes, any unusual, nonrecurring, transition, one-time or similar items or
charges, the diluted impact of goodwill on acquisitions, and any other items
specified by the Administrator; provided that, for Annual Performance Awards
intended to qualify as performance-based compensation under Code Section 162(m),
the Administrator shall specify the Excluded Items in writing at the time the
Annual Performance Award is made unless, after application of the Excluded
Items, the amount payable under the Annual Performance Award is reduced.
(m) “Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate, as determined by the Administrator in
its sole discretion, including but not limited to: (1) violation of any
employment, noncompete, confidentiality or other agreement in effect with the
Company or any Affiliate, (2) taking any steps or doing anything which would
damage or negatively reflect on the reputation of the Company or an Affiliate,
or (3) failure to comply with applicable laws relating to trade secrets,
confidential information or unfair competition.
(n) “Participant” means the CEO of the Company who has been selected by the
Administrator to participate in the Plan.
(o) “Performance Goal” means the level(s) of performance for a Performance
Measure that must be attained in order for a payment to be made under an Annual
Performance Award, and/or to determine the amount of such payment based on the
Performance Scale.
(p) “Performance Measures” means the following categories (in all cases after
taking into account any Excluded Items, as applicable), including in each case
any measure based on such category:
 
 
(1
)
 
Basic earnings per common share for the Company on a consolidated basis.
 
 
 
 
 
(2
)
 
Diluted earnings per common share for the Company on a consolidated basis.
 
 
 
 
 
(3
)
 
Total shareholder return.
 
 
 
 
 
(4
)
 
Net sales.
 
 
 
 
 
(5
)
 
Cost of sales.
 
 
 
 
 
(6
)
 
Gross profit.
 
 
 
 
 
(7
)
 
Operating income.
 
 
 
 
 
(8
)
 
Earnings before interest and the provision for income taxes (EBIT).
 
 
 
 
 
(9
)
 
Earnings before interest, the provision for income taxes, depreciation, and
amortization (EBITDA).
 
 
 
 
 
(10
)
 
Net income.
 
 
 
 
 
(11
)
 
Return on equity.
 
 
 
 
 
(12
)
 
Return on assets.
 
 
 
 
 
(13
)
 
Return on invested capital.
 
 
 
 
 
(14
)
 
Return on sales.
 
 
 
 
 
(15
)
 
Economic value added, or other measure of profitability that considers the cost
of capital employed.
 
 
 
 
 
(16
)
 
Free cash flow.
 
 
 
 

 

 

--------------------------------------------------------------------------------

 

 
(17
)
 
Net cash provided by operating activities.
 
 
 
 
 
(18
)
 
Net increase (decrease) in cash and cash equivalents.
 
 
 
 

 
The Performance Measures described in items (4) through (18) may be measured (A)
for the Company on a consolidated basis, (B) for any one or more Affiliates or
divisions of the Company and/or (C) for any other business unit or units of the
Company or an Affiliate as defined by the Administrator at the time of
selection. Further, the Performance Measures shall be determined under U.S.
generally accepted accounting principles, unless the Administrator sets forth an
alternate definition in the Annual Performance Award.
(q) “Performance Period” means a period of one fiscal year or less of the
Company or an Affiliate as selected by the Administrator.
(r) “Performance Scale” means, with respect to a Performance Measure, a scale
from which the level of achievement may be calculated for any given level of
actual performance for such Performance Measure. The Performance Scale may be a
linear function, a step function, a combination of the two, or any other manner
of measurement as determined by the Administrator.
(s) “Plan” means the arrangement described herein, as from time to time amended
and in effect.
(t) “Retirement” means termination of employment from the Company and its
Affiliates (without Cause) on or after attainment of age sixty-two (62) with at
least five (5) consecutive years of service.
(u) “Total and Permanent Disability” means the Participant's inability to
perform the material duties of his or her occupation as a result of a
medically-determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a period of
at least twelve (12) consecutive months, as determined by the Administrator. The
Participant will be required to submit such medical evidence or to undergo a
medical examination by a doctor selected by the Administrator as the
Administrator determines is necessary in order to make a determination
hereunder.
Section 2.2. Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein includes the feminine, the plural includes the
singular, and the singular the plural.
Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the said illegal or invalid provision had not been included.
 
ARTICLE 3.
 
ELIGIBILITY
 
Section 3.1. Eligible Participant. The CEO of the Company is the sole eligible
Participant in the Plan. The Administrator may grant to the CEO on an annual
basis an Annual Performance Award. The Administrator will determine all terms
and conditions of each such Annual Performance Award prior to, or within the
first ninety (90) days of, the first day of the applicable Performance Period.
Section 3.2. Termination of Approval. Until the earlier of the end of a
Performance Period or the Participant's termination of employment, the
Administrator may at any time withdraw its approval for the Participant's
participation in the Plan. In the event of the Administrator's withdrawal of
approval, the CEO shall cease to be a Participant as of the date selected by the
Administrator, the CEO's Annual Performance Awards shall be cancelled, and the
CEO shall not be entitled to any payment under those Annual Performance Awards
unless the Administrator determines otherwise. If payment is approved by the
Administrator notwithstanding the withdrawal of approval, the payment shall be
made in accordance with Section 5.2, subject to Section 5.3, after the end of
the Performance Period, and the payment amount shall equal the award amount
calculated under Section 5.1, reduced in such manner or by such amount (if at
all) as determined in the sole discretion of the Administrator. The Participant
shall be notified of the Administrator's withdrawal of its approval for the
Participant's participation in the Plan as soon as practicable following such
action.
Section 3.3. Transfer Out Eligible Position.
If the Participant is demoted or otherwise transfers out of the CEO position
during a Performance Period, the Administrator may decrease the potential award
amount of any Annual Performance Award the Participant may be eligible to
receive, or revise the Performance Goals, Performance Measures or Performance
Scale applicable to the Participant (provided that any such revision may result
only in a reduction of the amount that would have otherwise been payable absent
such revision), as the Administrator determines is necessary to reflect the
Participant's change in position, or the Administrator may withdraw its approval
for the Participant's participation in the Plan in accordance with Section 3.2.
Section 3.4. Termination of Employment.
(a) The Participant shall not earn an incentive award for a Performance Period
unless the Participant is employed by the Company (or is on an approved leave of
absence) on the last day of such Performance Period, unless the Participant's

 

--------------------------------------------------------------------------------

 

employment was terminated during the year as a result of Retirement, Total and
Permanent Disability or death at a time when the Participant could not have been
terminated for Cause, or unless payment is approved by the Administrator after
considering the cause of the Participant's termination. If payment is approved
by the Administrator, the payment shall be made in accordance with Section 5.2,
subject to Section 5.3, after the end of the Performance Period, and the payment
amount shall equal the award amount calculated under Section 5.1, reduced in
such manner or by such amount (if at all) as determined in the sole discretion
of the Administrator.
(b) If the Participant's employment is terminated as a result of death, Total
and Permanent Disability or Retirement, at a time when the Participant could not
have been terminated for Cause, the Participant (or the Participant's
Beneficiary or estate in the event of his or her death) shall be entitled to
receive an amount equal to the product of (x) the award amount calculated under
Section 5.1 and (y) a fraction, the numerator of which is the number of the
Participant's calendar months of employment during the Performance Period for
such award and the denominator of which is the number of calendar months in the
Performance Period for such award. In calculating the Participant's calendar
months, any fractional month shall be rounded up to the nearest whole month.
Notwithstanding the above, the Administrator may determine not to prorate the
award. Payment shall be made in accordance with Section 5.2, subject to Section
5.3.
 
ARTICLE 4.
 
CONTINGENT ANNUAL PERFORMANCE AWARDS
 
The Administrator shall determine, at the time an Annual Performance Award is
granted, the Performance Period, the Performance Measure(s), the Performance
Goal(s) for such Performance Measure, the Performance Scale (which may vary for
different Performance Measures), and the amount payable to the Participant if
and to the extent the Performance Goals are met (as measured under the
Performance Scale). The amount payable to the Participant for meeting the
Performance Goal(s) may be designated as a flat dollar amount or as a percentage
of the Participant's Base Salary, or may be determined by any other means
specified by the Administrator at the time the Annual Performance Award is
granted.
 
ARTICLE 5.
 
PAYMENT
 
Section 5.1. Evaluating Performance and Computing Awards.
(a) As soon as practicable following the close of a Performance Period, the
Administrator shall determine and certify whether and to what extent the
Performance Goals and other material terms of the Annual Performance Award for
that Performance Period were satisfied, and shall determine whether any
discretionary adjustments under Subsection (b) shall be made. Based on such
certification, the Administrator (or its delegate) shall determine the award
amount payable to the Participant under the Annual Performance Award for that
Performance Period, provided that the maximum award amount for the Participant
shall be, with respect to any and all Annual Performance Awards of the
Participant with Performance Periods covering (or ending within) the same fiscal
year of the Company, no more than one million seven hundred thousand dollars
($1,700,000), which is two times the CEO's annual base salary as of the
effective date of the Plan.
(b) The Administrator may reduce the Participant's potential award amount under
any Annual Performance Award by a maximum of thirty percent (30%), based upon
overall individual performance and attainment of goals.
Section 5.2. Timing and Form of Payment. When the payment due to the Participant
has been determined, unless otherwise deferred pursuant to the Participant's
election under the Company's deferred compensation plan, payment shall be made
in a cash lump sum by the 74th day following the close of the Performance
Period.
Section 5.3. Inimical Conduct. Notwithstanding the foregoing, after the end of
the Performance Period for which a payment for an Annual Performance Award has
accrued, but before payment or deferral of such amount actually occurs, if the
Participant engages in Inimical Conduct, or if the Company determines after the
Participant's termination of employment that the Participant could have been
terminated for Cause, the Annual Performance Award shall be automatically
cancelled and no payment or deferral shall be made. The Administrator may
suspend payment or deferral (without liability for interest thereon) pending the
Administrator's determination of whether the Participant was or should have been
terminated for Cause or whether the Participant has engaged in Inimical Conduct.
Section 5.4. Compliance with Executive Compensation Clawback Laws. Pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act (the Act), every
public company will be required to adopt a policy whereby, in the event of a
restatement, the company will recover from current and former executives any
incentive-based compensation, for the three years preceding the restatement,
that would not have been awarded under the restated financial statements.
Notwithstanding anything contained herein to the contrary, when this provision
of the Act becomes effective, the CEO of the Company shall be subject to the
executive compensation recoupment policy to be adopted by the Committee.
 
 

 

--------------------------------------------------------------------------------

 

ARTICLE 6.
 
ADJUSTMENTS
 
In the event of any change in the outstanding shares of Company Common Stock by
reason of any stock dividend or split, recapitalization, reclassification,
merger, consolidation or exchange of shares or other similar corporate change,
then if the Administrator shall determine, in its sole discretion, that such
change necessarily or equitably requires an adjustment in the Performance Goals
established under an Annual Performance Award, such adjustments shall be made by
the Administrator and shall be conclusive and binding for all purposes of this
Plan. No adjustment shall be made in connection with the issuance by the Company
of any warrants, rights, or options to acquire additional shares of Common Stock
or of securities convertible into Common Stock.
 
ARTICLE 7.
 
BENEFICIARY
 
If permitted by the Company, the Participant may designate a Beneficiary by
filing a beneficiary designation on the form provided by the Administrator. In
such event, if the Participant dies prior to receiving any payment due
hereunder, such payment shall be made to the Participant's Beneficiary. The
Participant may change his beneficiary designation at any time, provided that
each beneficiary designation form filed with the Company shall revoke the most
recent form on file, and the last form received by the Company while the
Participant was alive shall be given effect. In the event there is no valid
beneficiary designation form on file, or in the event the Participant's
designated Beneficiary is not alive at the time payment is to be made, or in the
event the Participant is not entitled to file a beneficiary designation, the
Participant's estate will be deemed the Beneficiary and will be entitled to
receive payment. If the Participant designates his spouse as a beneficiary, such
beneficiary designation automatically shall become null and void on the date of
the Participant's divorce or legal separation from such spouse; provided the
Administrator has notice of such divorce or legal separation prior to payment.
 
ARTICLE 8.
 
RIGHTS OF PARTICIPANT
 
Section 8.1. No Funding. The Participant or Beneficiary shall not have any
interest in any fund or in any specific asset or assets of the Company (or any
Affiliate) by reason of any Annual Performance Award under the Plan. It is
intended that the Company has merely a contractual obligation to make payments
when due hereunder and it is not intended that the Company (or any Affiliate)
hold any funds in reserve or trust to secure payments hereunder.
Section 8.2. No Transfer. The Participant may not assign, pledge, or encumber
his interest under the Plan, or any part thereof, except that the Participant
may designate a Beneficiary as provided herein.
Section 8.3. No Implied Rights; Employment. Nothing contained in this Plan shall
be construed to:
(a) Give the Participant any right to receive any award other than in the sole
discretion of the Administrator;
(b) Limit in any way the right of the Company to terminate the Participant's
employment at any time; or
(c) Be evidence of any agreement or understanding, express or implied, that the
Participant will be retained in any particular position or at any particular
rate of remuneration.
 
ARTICLE 9.
 
ADMINISTRATION
 
Section 9.1. General. The Plan shall be administered by the Administrator. If at
any time the Committee shall not be in existence, the Board shall assume the
Committee's functions and each reference to the Committee herein shall be deemed
to include the Board.
Section 9.2. Authority. In addition to the authority specifically provided
herein, the Administrator shall have full power and discretionary authority to:
(a) administer the Plan, including but not limited to the power and authority to
construe and interpret the Plan; (b) correct errors, supply omissions or
reconcile inconsistencies in the terms of the Plan or any Annual Performance
Award; (c) establish, amend or waive rules and regulations, and appoint such
agents, as it deems appropriate for the Plan's administration; and (d) make any
other determinations, including factual determinations, and take any other
action as it determines is necessary or desirable for the Plan's administration.
Section 9.3. Decision Binding. The Administrator's determinations and decisions
made pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons
who have an interest in the Plan or an Annual Performance Award, and such
determinations and decisions shall not be reviewable.

 

--------------------------------------------------------------------------------

 

Section 9.4. Procedures of the Committee. The Committee's determinations must be
made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written majority
consent, which sets forth the action, is signed by each member of the Committee
and filed with the minutes for proceedings of the Committee. A majority of the
entire Committee shall constitute a quorum for the transaction of business.
Service on the Committee shall constitute service as a director of the Company
so that the Committee members shall be entitled to indemnification, limitation
of liability and reimbursement of expenses with respect to their Committee
services to the same extent that they are entitled under the Company's Bylaws
and California law for their services as directors of the Company.
 
ARTICLE 10.
 
AMENDMENT AND TERMINATION
Section 10.1. Amendment. The Committee may modify or amend, in whole or in part,
any or all of the provisions of the Plan, and may suspend the Plan, and the
General Counsel of the Company may modify or amend the Plan for ministerial or
administrative changes or to conform the terms of the Plan to the requirements
of applicable law; provided that, any such amendment or modification shall be
approved by the Company's shareholders to the extent required by Code Section
162(m) or other applicable law; provided, however, that no such modification,
amendment, or suspension may, without the consent of the Participant or his or
her Beneficiary in the case of the Participant's death, reduce the right of the
Participant, or his or her Beneficiary, as the case may be, to any payment due
under the Plan except as specifically provided herein.
Section 10.2. Termination During Performance Period. The Committee may terminate
the Plan during a Performance Period in accordance with the provisions of this
Section 10.2. In order for the provisions of this Section 10.2 to apply, the
Committee must designate in writing that the Plan is being terminated in
accordance with this Section. Upon termination of the Plan, the Committee may
provide that all amounts accrued under the Plan to the date of the Plan
termination (as determined by the Committee in its sole discretion) be paid in a
lump sum no later than the 74th day after such Plan termination, provided that
to the extent any amount hereunder is not exempt from Section 409A of the Code,
any accelerated distribution of such non-exempt amount shall be made only if and
to the extent permissible under Treas. Reg. §1.409A-3(j)(4).
Section 10.3. Termination After Performance Period. After December 30, 2012, the
Committee or the CEO may terminate this Plan at anytime that there are no
outstanding Annual Performance Awards with Performance Periods that are not
completed. In order for the provisions of this Section 10.3 to apply, the
Committee and/or the CEO must designate in writing that the Plan is being
terminated in accordance with this Section and deliver such notice to the Office
of the General Counsel.
 
ARTICLE 11.
 
TAX WITHHOLDING
 
The Company shall have the right to deduct from all cash payments made hereunder
(or from any other payments due the Participant) any foreign, federal, state, or
local taxes required by law to be withheld with respect to such cash payments.
 
ARTICLE 12.
 
OFFSET
 
The Company shall have the right to offset from any amount payable hereunder any
amount that the Participant owes to the Company or to any Affiliate without the
consent of the Participant (or his Beneficiary, in the event of the
Participant's death).
 
ARTICLE 13.
 
SUCCESSORS
 
All obligations of the Company under the Plan with respect to Annual Performance
Awards granted hereunder shall be binding on any successor or assign of the
Company, whether the existence of such successor or assign is the result of a
direct or indirect purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company. The Plan shall
be binding upon and inure to the benefit of the Participant, Beneficiaries, and
their heirs, executors, administrators and legal representatives.
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

ARTICLE 14.
 
DISPUTE RESOLUTION
 
Section 14.1. Governing Law. This Plan and the rights and obligations hereunder
shall be governed by and construed in accordance with the internal laws of the
State of California (excluding any choice of law rules that may direct the
application of the laws of another jurisdiction), except as provided in Section
14.2 hereof.
Section 14.2. Arbitration.
(a) Application. Notwithstanding any employee agreement in effect between the
Participant and the Company or any Affiliate employer, if the Participant or
Beneficiary (the “claimant”) brings a claim that relates to benefits under this
Plan, regardless of the basis of the claim (including but not limited to,
actions under Title VII, wrongful discharge, breach of employment agreement,
etc.), such claim shall be settled by final binding arbitration in accordance
with the rules of the American Arbitration Association (“AAA”) and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.
(b) Initiation of Action. Arbitration must be initiated by serving or mailing a
written notice of the complaint to the other party. Normally, such written
notice should be provided the other party within one year (365 days) after the
day the complaining party first knew or should have known of the events giving
rise to the complaint. However, this time frame may be extended if the
applicable statute of limitation provides for a longer period of time. If the
complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party shall be waived and void. Any notice sent to the Company shall be
delivered to:
 
Office of General Counsel
Superior Industries International, Inc.
7800 Woodley Avenue
Van Nuys, California 91406
 
The notice must identify and describe the nature of all complaints asserted and
the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.
(c) Compliance with Personnel Policies. Before proceeding to arbitration on a
complaint, the claimant must initiate and participate in any complaint
resolution procedure identified in the Company's or Affiliate's personnel
policies. If the claimant has not initiated the complaint resolution procedure
before initiating arbitration on a complaint, the initiation of the arbitration
shall be deemed to begin the complaint resolution procedure. No arbitration
hearing shall be held on a complaint until any applicable Company or Affiliate
complaint resolution procedure has been completed.
(d) Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under policy, the awarding of
punitive damages, the issuance of any injunction, costs and attorney's fees to
the extent permitted by law, or the imposition of sanctions for abuse of the
arbitration process. The arbitrator's award must be rendered in a writing that
sets forth the essential findings and conclusions on which the arbitrator's
award is based.
(e) Representation and Costs. Each party may be represented in the arbitration
by an attorney or other representative selected by the party. The Company or
Affiliate shall be responsible for its own costs, the AAA filing fee and all
other fees, costs and expenses of the arbitrator and AAA for administering the
arbitration. The claimant shall be responsible for his attorney's or
representative's fees, if any. However, if any party prevails on a statutory
claim which allows the prevailing party costs and/or attorneys' fees, the
arbitrator may award costs and reasonable attorneys' fees as provided by such
statute.
(f) Discovery; Location; Rules of Evidence. Discovery will be allowed to the
same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.
(g) Confidentiality. The existence, content or results of any arbitration may
not be disclosed by a party or arbitrator without the prior written consent of
both parties. Witnesses who are not a party to the arbitration shall be excluded
from the hearing except to testify.
 

 